DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5, 8-10 and 14 are objected to because of the following informalities. Appropriate correction is required.
	Regarding claims 5 and 8-10, there should be a space between each number and “mm” to improve the grammar and readability.
	Regarding claim 14, line 3, “and” should be --or-- in view of the changes to claim 14 in the 17 July 2021 Amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5 and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Goto (US 5093175) in view of Severinski (US 8783768) and Panczyk (US 6890462).
	Regarding claim 1, Goto teaches  laminate material comprising a cover layer, a foam layer, and a film layer, the film layer being gas permeable, the foam layer located between the cover layer and the film layer, wherein the foam layer is at least partially encapsulated by the cover layer (Figure 1; column 2, lines 45-68; column 3, lines 1-2; column 4, lines 7-31), and wherein the laminate is configured to cover a foam core, the foam core being coupled to an inner surface of the film layer, the film layer being located between and separating the foam core and the foam layer (Figures 2 and 5; column 2, lines 53-59; column 3, lines 3-45; column 4, lines 32-45).
	Goto differs from claim 1 in that:
i.	Goto does not teach a fabric layer coupled to an outer surface of the film layer and an inner surface of the foam layer.
	(i)	Goto is drawn to cushioning applications such as vehicle seats, seat cushions and headrests (column 1, lines 13-16; column 2, lines 53-59). In related art, and in one embodiment, Severinski teaches a laminate comprising a cover layer, a foam layer and a reinforcing scrim layer, wherein the foam layer is between the cover layer and the scrim (Figure 3; column 4, lines 44-50; column 5, lines 55-63). A scrim is considered a fabric layer. Severinski also teaches the scrim may be woven, which clearly satisfies a fabric (column 4, line 57). As to the fabric layer being coupled in the claimed manner, i.e. between the foam layer and the film layer, it is clear from Goto that the film layer is advantageously provided as an innermost layer which contacts the foam core (column 2, lines 60-65; column 3, lines 25-45). Thus Severinski suggests a reinforcing scrim positioned such that the foam layer is between a cover layer and the scrim, and it is clear from Goto that the film should be provided innermost, i.e. such that the scrim suggested by Severinski is between the foam layer and the film layer. While Goto teaches a fabric cover layer and Severinski teaches a leather cover layer, it is recognized in related art that fabric, leather or other materials are suitable alternatives as the cover layer. See Panczyk (column 4, lines 15-20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this limitation in Goto because one of ordinary skill in the art would have been motivated to provide reinforcement as suggested by the teachings of Severinski, and as further evidenced by the teaching in Panczyk of art recognized suitable alternative cover materials.
	Regarding claims 4-5, the scrim suggested by Severinski clearly has these properties (column 4, lines 43-62; column 6, lines 12-33). Moreover, it is clear from Goto that the laminate should be gas permeable to allow gases to escape during molding of a foam core, and thus one having ordinary skill in the art would naturally ensure each layer, including the fabric layer, is sufficiently gas permeable in the modified laminate of Goto.
	Regarding claims 8-10, Goto teaches a foam layer thickness of 2 mm (claim 7; column 5, line 6), which satisfies each of these claims.
	Regarding claims 11-12, the polyurethane or PVC film of Goto satisfies the claimed foil material and plastic material (column 4, lines 20-22).
	Regarding claim 13, Goto teaches the permeability of the film allows gases to escape during foam molding (column 4, lines 20-31), but does not recite a specific permeability value. In a similar product, Panczyk suggests a laminate layer should have a gas permeability of 25 to 500 L/m2∙s in order to allow gases to escape during foam molding (5 to 100 ft3/ft2∙min; column 2, lines 14-26; column 5, lines 1-13), well within the claimed range. In view of the permeability taught by Panczyk to allow gases to escape during foam molding, it is reasonably clear that one having ordinary skill in the art adjusting the permeability of Goto’s permeable film as a matter of routine experimentation, to allow gases to escape during foam molding as taught by Goto, would have selected a permeability in the claimed range. Alternatively, one having ordinary skill in the art would have been motivated to use the suitable permeability range suggested by Panczyk to allow gases to escape during foam molding. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this limitation in Goto because one of ordinary skill in the art would have been motivated to select a suitable film permeability in the claimed range as suggested by Panczyk or as a matter of routine experimentation to allow gases to suitably escape during foam molding, as evidenced by the permeability range taught by Panczyk.
	Regarding claim 14, Goto teaches the cover material may be textile material (column 4, lines 9-11). Alternatively, it is recognized in related art that, leather is a suitable alternative to a fabric cover layer. See Panczyk (column 4, lines 15-20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a leather cover layer in Goto because one of ordinary skill in the art would have been motivated to art recognized suitable alternative cover layers, as evidenced by Panczyk.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Goto in view of Severinski and Panczyk as applied to claims 1, 4-5 and 8-14 above, and further in view of Coulson (US 2007/0184742).
	Regarding claim 3, Severinski was applied to suggest providing a reinforcing fabric layer in Goto. Severinski suggests a woven scrim or any type of reinforcing material (column 4, lines 42-59). Severinski does not recite a nonwoven textile material as the reinforcing layer. In related art, Coulson teaches that nonwoven textile material may be used as an alternative to woven and scrim reinforcing materials (paragraphs 14, 82, 87 and 99-100). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a nonwoven textile as the reinforcing layer in the modified laminate of Goto because one of ordinary skill in the art would have been motivated to use suitable art recognized alternative reinforcing materials, as evidenced by Coulson.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Goto in view of Severinski and Panczyk as applied to claims 1, 4-5 and 8-14 above, and further in view of Sears (US 4264386).
	Regarding claims 6-7, Goto teaches polyurethane for the foam layer (column 5, line 6; column 4, lines 11-12), but does not recite that it is low density or has a density of 45 kg/m3 or less. In related art, Sears suggests low density polyurethane having a density of 30-60 kg/m3 as the foam layer coupled to a cover layer to provide a desired feel (column 4, lines 54-61; column 5, lines 6-11). It is noted that a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use such a foam layer in the modified laminate of Goto because one of ordinary skill in the art would have been motivated to use a known suitable foam layer and/or to provide desired feel in accordance with the teachings of Sears.

Response to Arguments
Applicant's arguments filed 14 July 2021 have been fully considered but they are not persuasive.
	The examiner agrees that the most recent amendment has overcome the previously applied grounds of rejection. However, new grounds of rejection have been applied above to address the newly amended claims.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633.  The examiner can normally be reached on 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745